Citation Nr: 1422474	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  11-19 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a duodenal ulcer.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, E. C.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active air service from May 1973 to June 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned Veterans Law Judge at a March 2014 Travel Board hearing.  A transcript is associated with the claims file.

The issues of entitlement to service connection for hemorrhoids secondary to a duodenal ulcer and entitlement to service connection for a gastric reflux condition secondary to a duodenal ulcer have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The Board lacks jurisdiction over them and refers them to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Evidence in the record suggests the Veteran's symptoms have worsened since her June 2010 VA examination for duodenal ulcers.  See Transcript of Record pp 14-15.  More contemporaneous medical findings are needed to evaluate the current severity of her symptoms.  In addition, it is unclear whether the Veteran currently has a duodenal ulcer or residuals thereof.  See December 1978 VA Examination (noting that a duodenal ulcer was not diagnosed at the time of the examination); June 2010 VA Examination (finding no evidence to substantiate a duodenal ulcer).

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should obtain any outstanding treatment records, including from VA and St. Mary's of Michigan dated since April 2009.

2. Second, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current severity of the Veteran's service-connected duodenal ulcer.  Provide the examiner with the claims file, including any pertinent evidence in Virtual VA not already in the claims file.  The examiner should review this Remand and the claims file, perform all indicated studies, and report any findings, functional impairment, or effects on employment and ordinary activities in detail. 

If the examiner determines that the Veteran does not currently have a duodenal ulcer, the examiner MUST determine whether the Veteran has a current digestive system disorder and, if so, provide an opinion regarding whether the digestive system disorder is etiologically related to her history of duodenal ulcer.  The examiner should provide the medical basis for the diagnosis and a clear explanation of the opinion.

If the examiner finds the Veteran has never had a duodenal ulcer, the examiner MUST provide an opinion regarding the nature of the Veteran's digestive symptoms in service and since service.  The examiner should provide the medical basis for any diagnosis and an explanation for any opinion.

The examiner should also determine which symptoms are attributable to the Veteran's service-connected digestive system disorder and which are not.  If the examiner is unable to make that determination, the examiner should provide a clear explanation for the inability.

Regarding the Veteran's diagnosis in service and current diagnosis, the examiner should consider and comment on the following records:  

a) Service treatment records (STRs) from August 1973, February 1974, March 1974, June 1974, July 1974, September 1974, October 1974, and September 1975, all of which contain complaints of abdominal pain, nausea, and vomiting and some of which contain diagnostic impressions of viral gastroenteritis, gastroenteritis with undetermined organism, constipation secondary to gas pain, symptoms of uncertain etiology, probable functional bowel disorder, and irritable bowel; 

b) a January 1977 VA examination report, which reveals a diagnosis of a duodenal ulcer based on a fluoroscopy that demonstrated deformity of the duodenal cap with irregularity of the mucosal pattern and a collection of barium in the central portion with the appearance of a small superficial peptic ulcer; 

c) a December 1978 VA examination report, which reveals a diagnosis of intermittent pyloric spasm, idiopathic in origin, the results of a gastric analysis, and notes that a duodenal ulcer was not diagnosed and the Veteran did not report for a radiographic examination for peptic ulcer disease; 

d) a June 2010 VA examination report, which reveals a diagnosis of intermittent epigastric distress and a finding that no evidence of record substantiates the existence of a duodenal ulcer; 

e) November 2007 and June 2008 St. Mary's of Michigan ambulatory care treatment notes, which reveal diagnoses of acute abdominal pain, not otherwise specified, acute vomiting with dehydration, improved, and acute exacerbation of migraine headache based on the Veteran's complaints of abdominal pain with nausea and emesis, or vomiting; 

f) the Veteran's and her sister's testimony during the March 2014 Travel Board hearing that the Veteran has 2-3 episodes of nausea and vomiting per week that are not triggered by any specific food or activity and was prescribed medication to manage her symptoms.

3. Then, the RO or AMC should readjudicate the claim on appeal. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should receive a Supplemental Statement of the Case and an opportunity to respond. If necessary, the claims should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. J. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



